Fourth Court of Appeals
                               San Antonio, Texas
                                    November 1, 2017

                                   No. 04-17-00623-CV

                 IN THE INTEREST OF M.R.G., G.H., III, and L.M.G.

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01168
                      Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER

     Appellant’s motion to abate is denied. This appeal is DISMISSED FOR WANT OF
JURISDICTION. Because appellant is indigent, no costs of this appeal are assessed.

      It is so ORDERED on November 1, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2017.

                                             _____________________________
                                             Keith E. Hottle, Clerk